Citation Nr: 0313887	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel  








INTRODUCTION

The veteran served on active duty from September 1947 to 
November 1967. 

The current appeal arose from a June 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied entitlement to a 
compensable rating for bilateral hearing loss. 

In May 2001, the Board denied a compensable rating for 
bilateral hearing loss.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  On June 12, 2002, a Joint Motion 
for Remand and to Stay Proceedings was submitted to the CAVC.

On June 14, 2002, the CAVC issued an Order granting this 
motion and vacating the May 2001 decision.

The case was returned to the Board for further action 
consistent with the CAVC's June 2002 Order.

In a March 1994 statement, the veteran raised the issues of 
entitlement to service connection for a body rash and eczema.  
While the RO adjudicated the issues of service connection for 
chloracne and porphyria cutanea tarda, the RO has not 
adjudicated the issues of entitlement to service connection 
for a body rash and eczema.  In light of the fact that 
service connection is in effect for tinea versicolor, he also 
may have raised the issue of an increased rating for that 
skin disorder.

As these issues have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for clarification, initial consideration and 
appropriate adjudicative action if/as warranted.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, requires VA to inform a claimant of 
which evidence VA will provide and which evidence claimant is 
to provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

Inasmuch as the case must be remanded to the RO for the 
above-mentioned reason, the RO will be asked to accomplish 
additional necessary development - obtaining records and 
affording the veteran a VA examination.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  Through his representative, the RO 
should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra and 
Disabled American Veterans, et al., 
supra.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.

3.  Through his representative, the RO 
should ask the appellant to identify all 
sources of treatment or evaluation, VA 
and non-VA, for his bilateral hearing 
loss for the period from April 2000 to 
the present.  After obtaining any 
necessary authorization, the RO should 
obtain any medical records not currently 
on file.  Regardless of the veteran's 
response, the RO should endeavor to 
obtain all outstanding, relevant VA 
treatment reports.

All information which is not duplicative 
of evidence already of record should be 
associated with the claims file.

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the representative that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  The RO should arrange for an 
audiological-ear disease examination, by 
an audiologist, if available, or other 
appropriate medical specialist including 
on fee basis if necessary, to ascertain 
the current extent of severity of the 
bilateral hearing loss.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
studies should be conducted.

The audiology examiner must administer 
and provide a report of audiological 
testing, to include the results of 
Maryland CNC speech recognition testing, 
and bilateral auditory threshold testing 
at the frequencies of 1000, 2000, 3000, 
and 4000 Hertz.  

It is required that the audiology 
examiner provide explicit responses to 
the following:

(a) Describe any interference in 
employment caused by the bilateral 
hearing loss;

(b) If the results of the speech 
recognition testing and/or the auditory 
threshold testing cannot be obtained, is 
more likely than not that such results 
cannot be obtained due to a lack of 
cooperation by the veteran?

Any opinions expressed by the audiology 
examiner must be accompanied by a 
complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a compensable evaluation for bilateral 
hearing loss, with consideration of 
38 C.F.R. § 3.321 (2002), as applicable.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate, if in order.  The Board 
intimates no opinion as to any final outcome warranted.  

The appellant need take no action unless otherwise notified 
by the RO; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim on appeal.  38 C.F.R. § 3.655 (2002).  Moreover, the 
governing regulation provides that failure to report without 
good cause shown for any examination in connection with a 
claim for an increased rating will result in the denial of 
the claim.  38 C.F.R. § 3.655 (2002); Connolly v. Derwinski, 
1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


